Citation Nr: 0123983	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to payment of Department of Veterans Affairs 
improved death pension benefits.  


REPRESENTATION

Claimant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran had active service from March 1975 to June 1979.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied the appellant's claim for Department of 
Veterans Affairs (VA) improved death pension benefits.  The 
appellant has been represented throughout this appeal by 
Puerto Rico Public Advocate for Veterans Affairs.  


REMAND

The appellant asserts that the record supports payment of VA 
improved death pension benefits to her as custodian of the 
veteran's two daughters.  In her March 2001 notice of 
disagreement, the appellant stated that the veteran's 
youngest daughter was no longer in receipt of Social Security 
Administration (SSA) benefits.  In her May 2001 Appeal to the 
Board (VA Form 9), the appellant advanced that she was 
currently unemployed and the veteran's children were without 
any money for their needs.  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
appellant of any information and any evidence not previously 
provided to the VA that is necessary to substantiate her 
claim.  The VA shall make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); enacted 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  The 
appellant's claim for VA improved death pension benefits has 
apparently not been considered under the amended statutes and 
regulations.  Therefore, the claim must be returned to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Board finds that a current and complete 
financial status report from the appellant would be helpful 
in addressing the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
appellant complete a Financial Status 
Report (VA Form 20-5655).  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

3.  The RO should then readjudicate the 
appellant's claim of entitlement to 
payment of VA improved death pension 
benefits.  If the claim is denied, the 
appellant and her accredited 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes). In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the appellant's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  
I
